department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b06 plr-157319-04 date date internal_revenue_service number release date index number 468a ---------------------------- --------------------------------- ---------------------- ---------------------------------------- - legend seller buyer ----------------------------------------- ------------------------ ---------------------------- ------------------------ plant location state seller's parent intermediate buyer's parent agency commission a commission b trustee system operator new rule order one order two ---------------------------------------------- ------------------------- -------- ---------------------------------------------------- ------------------------------------- --------------------------------- ---------------------------------------------- ---------------------------------------------- ----------------------------------------------------- ------------------------ ----------------------------------------------- --------------------------------------- --------------------------------- --------------------------------- a b c d e f g h ------ ------ ------ --- --- ------ -------------------------- ------------------ ------ ---------------------- ------------------------ i j k plr-157319-04 dear ------------- this letter responds to a letter dated date requesting a private_letter_ruling concerning the tax consequences of the sale of an interest in a nuclear power plant and associated assets and liabilities including nuclear decommissioning liability between seller and buyer specifically you have requested rulings regarding the tax consequences under sec_468a of the internal_revenue_code to seller's nuclear decommissioning funds and buyer's nuclear decommissioning funds as well as rulings regarding the proper realization and recognition of gain and loss on the sale of seller's interest in the nuclear power plant and associated assets seller and buyer in a jointly-filed ruling_request have represented the following facts and information relating to the ruling_request plant is located in location in state and consists of two units and associated assets located together on a single property seller a regulated_public_utility company is a wholly-owned subsidiary of seller's parent a public_utility holding_company that directly or indirectly owns several regulated and unregulated energy companies seller is a member of seller's parent's affiliated_group and joins in filing a consolidated_return on a calendar_year basis using the accrual_method of accounting seller and seller's parent are under the audit jurisdiction of the ---------------------------------------------------------------immediately prior to the transfer of the plant to buyer seller owns a a percent undivided ownership_interest in the plant simultaneous with execution of the transaction discussed in this ruling letter taxpayer will transfer a b percent interest in the plant to agency a party unrelated to both seller and buyer this letter_ruling therefore relates only to the transfer of seller's remaining c percent interest in plant prior to the transfer of the plant to buyer seller's wholesale electric power sales are subject_to the jurisdiction of commissions a and b pursuant to a_trust agreement with trustee seller has established with respect to the decommissioning of its interest in plant a nuclear decommissioning fund qualifying under sec_468a and a nuclear decommissioning fund that does not meet the requirements of sec_468a for each unit of plant the level of funding in the nuclear decommissioning funds is based on estimates of the future costs that the owner of the plant will incur upon the decommissioning of the plant buyer a limited_partnership is wholly-owned by two entities that are in turn wholly-owned by intermediate a corporation the taxpayers represent that buyer and plr-157319-04 these intervening entities are disregarded entities for federal tax purposes and that as a consequence buyer is treated as a division of intermediate buyer's parent a publicly- owned holding_company with energy-related subsidiaries holds d percent of the common_stock of intermediate through a disregarded_entity the remaining e percent of the common_stock of buyer is publicly-traded buyer's parent and its subsidiaries including buyer file a consolidated_return on a calendar_year basis using the accrual_method of accounting buyer and buyer's parent are under the audit jurisdiction of the - ---------------------------------------------------------------- buyer currently owns a f percent undivided_interest as a tenant in common in the plant buyer's operations are subject_to the protocols of system operator the independent system operator for the applicable power region under substantive rules promulgated by commission a pursuant to a_trust agreement with trustee buyer has established with respect to the decommissioning of its existing f percent interest in plant a nuclear decommissioning fund qualifying under sec_468a and a nuclear decommissioning fund that does not meet the requirements of sec_468a for each unit of plant on g buyer and agency entered into the purchase and sale agreement psa with seller under the psa seller is obligated to transfer to buyer at the closing of the transaction seller's undivided c percent interest in plant including a proportionate amount of the assets constituting or necessary to operate the plant and a proportionate amount of the assets of the qualified and nonqualified nuclear decommissioning funds maintained by seller with respect to its interest in the plant in exchange for buyer's payment of an initial price of dollar_figureh in cash subject_to various adjustments and buyer's assumption of certain liabilities and obligations of seller including a proportionate amount of seller's liability and obligation to decommission the plant the transferred assets of seller’s qualified and nonqualified decommissioning funds will be held by trustee in qualified and nonqualified decommissioning funds established by buyer for each unit of plant the commission a orders establishing rates to be charged to ratepayers with respect to buyer's c percent interest in plant will be separate from the commission a orders establishing the rates charged to ratepayers with respect to buyer's f percent interest in plant the corpus and income of buyer’s qualified and nonqualified decommissioning funds will be held for decommissioning each respective unit of the plant once decommissioning begins expenses will be paid directly by the qualified and nonqualified decommissioning funds for each unit of plant the psa requires buyer to complete at its expense the complete retirement and removal from service of the acquired interest in the plant including any necessary site restoration following the transfer of seller's c percent interest the plant to buyer buyer will own in total a i percent interest in the plant after the sales to buyer and agency seller will no longer be engaged in the trade_or_business of nuclear generation at the plant or any other nuclear facility plr-157319-04 seller and buyer represent that they will treat the transaction as an asset purchase for tax purposes subject_to sec_1060 of the code and will agree to an allocation of the purchase_price among the purchased assets excluding the assets comprising the qualified nuclear decommissioning funds for each unit of plant that is consistent with the allocation methodology provided by sec_1060 and sec_338 and the regulations thereunder buyer has established and will maintain qualified and nonqualified nuclear decommissioning funds for each unit of plant to satisfy buyer's liability to decommission the c percent interest in the plant acquired from seller buyer interprets commission a's new rule as requiring buyer to maintain these trusts separate and apart from the nuclear decommissioning funds it maintains for its existing interest in the plant the new rule also provides that these nuclear decommissioning funds will be subject_to regulation by commission a with respect to each unit of the plant buyer intends to treat the existing qualified nuclear decommissioning fund for that unit and the qualified nuclear decommissioning fund for the acquired c percent interest in that unit of the plant as a single qualified nuclear decommissioning fund for purposes of sec_468a even though the funds are maintained by separate trusts on j in order one commission a authorized seller to continue collecting nuclear decommissioning costs in a nonbypassable charge to retail customers the decommissioning collections seller has collected and continues to collect decommissioning costs through such a nonbypassable charge from its retail electric customers after the sale seller will continue to collect the decommissioning collections on behalf of and for the benefit of buyer in accordance with the new rule and pursuant to a decommissioning funds collection agreement to be entered into by the parties the agreement will provide rules applicable to the period after the closing pertaining to buyer's administration of the nuclear decommissioning funds for each unit of plant the collection of decommissioning revenues from seller's retail electric customers by seller as an agent for buyer and the weekly remittance by seller of the collected revenues to the nuclear decommissioning funds maintained by buyer in order two dated k commission a clarified that the decommissioning collections charged to seller's retail electric customers is collected for the benefit of the owner of the interest in the plant ie buyer and that such owner is required to contribute the collections to its nuclear decommissioning funds state enacted the new rule to ensure that adequate funds will be available to decommission nuclear power plant that have been transferred out of state-jurisdictional rate base the new rule provides that following the transfer of a state-jurisdictional nuclear power plant and the associated nuclear decommissioning funds any remaining costs associated with nuclear decommissioning obligations will remain subject_to cost of service regulation based upon a periodic review of the costs under the new rule seller and taxpayer are required to enter into a decommissioning funds collection plr-157319-04 agreement that governs the transfer of responsibility for the administration of the nuclear decommissioning funds the collection of decommissioning revenues from utility customers and the remittance of the funds to the nuclear decommissioning funds the new rule requires that the parties submit the decommissioning funds collection agreement and any subsequent amendments to commission a for approval the new rule also requires that taxpayer periodically perform a study of the cost of decommissioning plant and to submit the study along with an updated analysis of decommissioning costs to commission a taxpayer is required to demonstrate to commission a that the funds are being invested prudently and in compliance with the new rule and that taxpayer is making efforts to achieve optimum tax efficiency with respect to the nuclear decommissioning funds commission a or any affected person may initiate a proceeding to review the balance of the funds compliance with the new rule or the annual funding amount taxpayer must file an annual report of the status of the funds with commission a the new rule requires that if a taxpayer has an existing trust for the same generating unit in which an interest is being transferred that is funded by a set of ratepayers entirely distinct from the transferor's ratepayers a separate trust or subaccount shall be maintained that will segregate the decommissioning funds received from the transferor and the earnings thereon from the nuclear decommissioning trust funds received from other sources the taxpayers represent that buyer will be a named recipient of and will be bound by the terms of all orders issued by commission establishing the cost of decommissioning buyer's interest in plant and establishing the amount to be collected from ratepayers with respect to that cost commission a intends to issue a separate order to buyer specifying the fixed annual funding amount approved by commission a as buyer's cost of service for decommissioning its c percent interest in the plant commission a will periodically review this amount and when necessary issue orders to buyer adjusting such amount buyer may also initiate proceedings for commission a review and adjustment of this amount requested ruling the transfer of a proportionate amount of the assets from seller's qualified nuclear decommissioning funds to buyer's qualified nuclear decommissioning funds is a disposition that satisfies the requirements of sec_1_468a-6 and accordingly each of buyer's qualified nuclear decommissioning funds which will hold a proportionate amount of the assets in seller's qualified nuclear decommissioning funds will be treated as a qualified nuclear decommissioning fund that satisfies the requirements of sec_468a and the regulations thereunder sec_468a of the code provides that a taxpayer may elect to deduct payments made to a qualified nuclear decommissioning reserve fund sec_468a limits the annual deduction of the electing taxpayer to the lesser_of the ruling_amount or plr-157319-04 the amount of decommissioning costs included in the electing taxpayer s cost of service for ratemaking purposes for the taxable_year sec_468a provides in pertinent part that the assets in a qualified_fund shall be used exclusively for satisfying the liability of any taxpayer contributing to the qualified_fund sec_1_468a-5 of the federal_income_tax regulations sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified_fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law an electing taxpayer can establish and maintain only one qualified_fund for each nuclear power plant sec_1_468a-5 provides that if at any time during the taxable_year a nuclear decommissioning fund does not satisfy the requirements of sec_1_468a-5 the service may disqualify all or a portion of the fund as of the date that the fund does not satisfy the requirements sec_1_468a-5 provides that if a qualified_fund is disqualified the fair_market_value with certain adjustments of the assets in the fund is deemed to be distributed to the electing taxpayer and included in that taxpayer s gross_income for the taxable_year sec_1_468a-6 generally provides rules for the transfer of an interest in a nuclear power plant and transfer of the qualified_fund where after the transfer the transferee is an eligible_taxpayer under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a under the specific facts herein the service will exercise its discretion to treat this transaction under sec_1_468a-6 as a disposition qualifying under the general provisions of sec_1_468a-6 this exercise of discretion however applies to the provisions of sec_1_468a-6 except those outlined in sec_1_468a-6 with respect to the calculation of a schedule of ruling amounts subsequent to a sale thus under sec_1_468a-6 seller's qualified nuclear decommissioning funds for each unit of plant will not be disqualified upon the transfer of the assets of those funds to buyer's qualified nuclear decommissioning funds for each unit of plant and buyer's qualified nuclear decommissioning funds will be treated as qualified nuclear decommissioning funds as defined in sec_468a requested ruling neither buyer nor buyer's qualified nuclear decommissioning funds will recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of a proportionate amount of the assets of seller's qualified nuclear decommissioning funds to buyer's qualified nuclear decommissioning funds and buyer's qualified nuclear decommissioning funds will have a carryover_basis in the assets received from seller's qualified nuclear decommissioning funds sec_1_468a-6 provides that neither a transferee nor its fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets from a transferor s qualified_fund to a transferee s plr-157319-04 qualified_fund thus neither buyer nor buyer's qualified nuclear decommissioning funds will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets of seller's qualified nuclear decommissioning funds to buyer's qualified nuclear decommissioning funds sec_1_468a-6 provides that transfers of assets of a qualified nuclear decommissioning fund to which sec_1_468a-6 applies do not affect basis thus buyer's qualified nuclear decommissioning funds will have a basis in the assets received from seller's qualified nuclear decommissioning funds that is the same as the basis of those assets in seller's funds immediately before the date of transfer requested ruling neither seller nor seller's qualified nuclear decommissioning funds will recognize any gain_or_loss or otherwise take any income_or_deduction into account upon the transfer of a proportionate amount of the assets of seller's qualified nuclear decommissioning funds to buyer's qualified nuclear decommissioning funds sec_1_468a-6 provides that neither a transferor nor its fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets from a transferor s qualified_fund to a transferee s qualified_fund thus neither seller nor the qualified nuclear decommissioning funds maintained by seller for plant will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the qualified nuclear decommissioning fund assets to buyer's qualified nuclear decommissioning funds requested ruling with respect to each unit of the plant the qualified nuclear decommissioning fund maintained under buyer's new decommissioning trust agreement and the qualified nuclear decommissioning fund maintained under buyer's existing decommissioning trust agreement will be treated as a single qualified nuclear decommissioning fund for purposes of sec_468a accordingly the maintenance of the separate funds will not disqualify buyer's qualified nuclear decommissioning funds sec_1_468a-5 provides that an electing taxpayer can establish and maintain only one qualified_fund for each nuclear power plant if a nuclear plant is subject_to the ratemaking jurisdiction of two or more public_utility commissions and any such public_utility commission requires a separate fund to be maintained for the benefit of ratepayers whose rates are established or approved by the public_utility commission the separate fund maintained for such plant whether or not established and maintained pursuant to a single trust agreement shall be considered a single nuclear decommissioning fund for purposes of sec_468a and sections 1-468a-1 through 468a-5 468a-7 and 468a-8 of the regulations under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a plr-157319-04 taxpayer does not meet the literal requirements of sec_1_468a-5 because it maintains more than one qualified nuclear decommissioning fund for each unit of the plant one fund for the existing interest in each unit and one fund for the interest in each unit acquired from seller established pursuant to separate trust documents under the jurisdiction of one public_utility commission rather than multiple public_utility commissions however the facts submitted by seller and buyer state that commission a requires that the assets of the qualified nuclear decommissioning fund maintained for each unit of the plant under buyer's new decommissioning trust agreement not be commingled with the assets of the qualified nuclear decommissioning fund maintained for that unit under buyer's existing decommissioning trust agreement in addition commission a issues two separate rate orders to buyer one for the qualified nuclear decommissioning funds maintained under the new decommissioning trust agreement and the other for the qualified nuclear decommissioning funds maintained under the existing decommissioning trust agreement in order to permit buyer to comply with new rule and commission a's order we are exercising our discretion under sec_1_468a-6 to approve the disposition of plant and the associated nuclear decommissioning funds we will treat the two separate rate orders issued by commission a approving decommissioning costs for buyer's two separate interests in plant as having been issued by two separate commissions for purposes of sec_1_468a-5 accordingly we conclude that buyer may maintain separate qualified nuclear decommissioning funds for these interests in plant and the maintenance of the separate funds will not disqualify buyer's qualified nuclear decommissioning funds this exercise of discretion is valid only so long as the new rule is in effect and only so long as commission a requires separate qualified nuclear decommissioning funds to be maintained requested ruling seller's gain_or_loss on the sale of a proportionate amount of the purchased assets excluding seller's qualified nuclear decommissioning funds to buyer will equal the difference between a proportionate amount of seller's tax basis in each asset and the amount_realized with respect to that asset taking into account the allocation of consideration pursuant to sec_1060 and the regulations thereunder seller's amount_realized from the sale of a proportionate amount of the purchased assets excluding seller's qualified nuclear decommissioning funds will include the cash received from buyer and a proportionate amount of the liability to decommission the plant reduced by the amount of the decommissioning liability to be funded by the qualified nuclear decommissioning funds to the extent such liabilities and obligations are taken into account as liabilities for federal_income_tax purposes sec_1001 provides that gain from the sale of property shall be the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and that loss from the sale of property shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 provides that a seller’s amount_realized from the sale of property is the sum of sec_1_1001-2 of the income_tax regulations provides that a seller’s plr-157319-04 any money received plus the fair_market_value of the property other than money received amount_realized from the sale of property includes the amount of liabilities from which the seller is discharged as a result of the sale they may include debt and non-debt liabilities 84_tc_1319 l985 assumption of lessee’s repair liability was part of amount_realized on sale of leasehold the decommissioning liability from which seller will be relieved is fixed and determinable as an owner and operator of the plant seller is required_by_law to provide for eventual decommissioning sec_1060 provides that in the case of an applicable_asset_acquisition the consideration received for such assets shall be allocated among the acquired assets in the same manner as amounts are allocated to assets under sec_338 sec_1_1060-1 provides that in the case of an applicable_asset_acquisition sellers and purchasers must allocate the consideration under the residual_method as described in sec_1_338-6 and sec_1_338-7 in order to determine respectively the amount_realized from and the basis in each of the transferred assets sec_1060 defines the term applicable_asset_acquisition as the transfer of assets constituting a trade_or_business if the acquirer’s basis is determined wholly by reference to the consideration paid for such assets sec_1_1060-1 defines a seller’s consideration as the amount in the aggregate realized from selling the assets in the applicable_asset_acquisition under sec_1001 sec_1060 provides no independent basis for determining the amount a taxpayer realizes on the sale of assets or the time such amount may be taken into account the amount_realized and the time such amount is taken into account are determined solely under generally applicable tax_accounting principles see sec_1001 and sec_461 sec_1_1060-1 defines a purchaser’s consideration as the amount in the aggregate of its cost of purchasing the assets in the applicable_asset_acquisition that is properly taken into account in basis sec_1060 provides no independent basis for determining a taxpayer’s cost of acquired assets cost is determined solely under generally applicable rules of tax_accounting the residual_method is based on a division of assets into seven classes class i generally consisting of cash and general deposit accounts held in banks savings and loan associations and other depository institutions class ii generally consisting of actively_traded personal_property such as u s government securities and publicly traded stock but also including certificates of deposit and foreign_currency even if they are not actively_traded personal_property class iii accounts_receivable mortgages and credit card receivables from customers which arise in the ordinary course of business class iv stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of taxpayer if on hand at the close of the plr-157319-04 taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of its trade_or_business class v all assets other than class i ii iii iv vi and vii assets for a special election to classify the assets in nonqualifying decommissioning funds under class v rather than under classes i and ii see sec_1_338-6t applicable for applicable asset acquisitions on or after date class vi all ' intangibles as defined in sec_197 except goodwill and going_concern_value and class vii goodwill and going_concern_value whether or not they qualify as sec_197 intangibles consideration is first reduced by the amount of class_i_assets transferred by the seller the remaining consideration is then allocated among the class_ii_assets pro_rata to the extent of their fair_market_value then among the class_iii_assets pro_rata to the extent of their fair_market_value then among the class_iv_assets pro_rata to the extent of their fair_market_value then among the class_v_assets pro_rata to the extent of their fair_market_value then among the class_vi_assets pro_rata to the extent of their fair_market_value and finally any remaining consideration is allocated among the class_vii_assets pro_rata according to their fair_market_value sections c b and b if under general tax principles there is a subsequent adjustment to the consideration eg if it is later determined that the actual amount of the liability assumed differs from the value that the parties assigned to such liability on the date of the applicable_asset_acquisition that amount is allocated in a manner that produces the same allocation that would have been made at the time of the acquisition had such amount been paid_or_incurred on the acquisition_date sections a c and the plant together with its related equipment operating_assets and nonqualified nuclear decommissioning fund assets constitute a trade_or_business in its seller’s hands and the gain_or_loss recognized by seller with respect to those assets will be determined wholly by reference to the seller’s amount_realized thus the seller’s transfer of its c percent undivided ownership_interest in the plant its equipment operating_assets and nonqualified_fund assets to buyer in exchange for cash and the assumption of the decommissioning liability except to the extent funded by the qualified funds is an applicable_asset_acquisition as defined in sec_1060 and the regulations thereunder as such the federal tax treatment of the facility’s acquisition is determined under sec_1060 and the regulations thereunder accordingly we conclude that seller’s gain_or_loss on the sale of a proportionate amount of the purchased assets excluding seller’s qualified nuclear decommissioning funds to buyer will equal the difference between a proportionate amount of seller’s tax basis of each asset and the amount_realized with respect to that asset taking into account the allocation of consideration pursuant to code sec_1060 and the regulations promulgated there under we conclude further that seller’s amount_realized from the sale of the purchased assets excluding seller’s qualified nuclear plr-157319-04 decommissioning funds will include the cash received from buyer and a proportionate amount of the liabilities and obligations assumed by buyer including a proportionate amount of the liability to decommission the plant reduced by the amount of the decommissioning liability to be funded by the qualified nuclear decommissioning funds to the extent such liabilities and obligations are taken into account as liabilities for federal_income_tax purposes requested ruling pursuant to sec_1_461-4 for the taxable_year that includes the date of the closing seller shall be entitled to a current deduction in an amount equal to the total of any amounts treated as realized by the seller as a result of buyer's assumption of a proportionate amount of seller's liability for decommissioning the plant sec_461 states that generally any deduction or credit allowed by subtitle a of the code shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_446-1 provides that under an accrual_method of accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the year in which all events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability having been met any earlier than the taxable_year in which economic_performance has occurred with respect to a liability see also sec_1_461-4 taxpayer to provide services economic_performance occurs as the taxpayer provides the services sec_1_461-4 provides that economic_performance occurs with respect to such service liabilities as the taxpayer incurs costs in connection with the satisfaction of a liability performance rule for services where the taxpayer sells a trade_or_business where the purchaser expressly assumes a liability arising out of the taxpayer’s trade_or_business that the taxpayer but for the economic_performance requirement would have been entitled to incur as of the date of the sale economic_performance with respect to the liability occurs as the amount of the liability is properly included in the amount_realized on the sale by the taxpayer established at the time of the deduction this prong of the all_events_test is satisfied in the instant case here the seller clearly has the obligation to decommission the plant the fact of this obligation arose many years ago at the time the seller obtained its sec_461 makes clear that generally the all_events_test is not treated as sec_461 provides that in the case of a liability that requires the the first prong of the all_events_test requires that the fact of the liability be sec_1_461-4 provides an exception to the general economic plr-157319-04 license to operate the plant see c f_r dollar_figure and sec_72 requiring the operator of a nuclear power plant to decommission it moreover congress recognized the existence of the decommissioning liability when in it enacted sec_461 and sec_468a noting that g enerally under federal and state laws utilities that operate nuclear power plants are obligated to decommission the plants at the end of their useful lives h_r conf_rep no see also s prt no vol 98th cong 2d sess the second prong of the all_events_test requires that the amount of the liability be reasonably determinable sec_1_461-1 this prong is also satisfied in the instant case the amount of the seller’s decommissioning liability has been determined by experts in the nuclear decommissioning liability their calculations have been reviewed and accepted by commission a in addition there is support in the code for finding that the amount of the decommissioning liability is reasonably determinable at the time of the sale sec_468a generally permits a current deduction for a ruling_amount based on the estimated future decommissioning expenses to the extent the decommissioning costs are sufficiently determinable to entitle the utility to a deduction under sec_468a it is reasonably determinable to conclude that the costs also must be sufficiently determinable to satisfy the second prong of the all_events_test performance with respect to the decommissioning liability occurs as of the date of the sale to the extent the liability is included in seller’s amount_realized accordingly for the taxable_year that includes the date of the closing the seller will be entitled to a current deduction for the amount of its otherwise deductible decommissioning liability to the extent treated as included in the amount_realized by seller as a result of the buyer’s express assumption of the seller’s decommissioning liability requested ruling buyer will have a tax basis in the assets purchased excluding buyer's qualified nuclear decommissioning funds equal to the sum of the purchase_price and a proportionate amount of the assumed_liabilities that will be taken into account as liabilities for federal_income_tax purposes as of the closing date property in cases similar to the instant case taxpayers have argued that the cost of acquiring the seller’s interests in a nuclear power plant and the related assets including the decommissioning funds includes the amount of the assumed decommissioning liability in those cases taxpayers have cited 331_us_1 and 194_f2d_190 as support for the proposition that for the purpose of determining basis the cost of property generally includes assumed_liabilities to which the acquired property is subject_to the extent such liabilities can be accurately valued and are not contingent at the time of purchase since buyer will pay cash and assume the liabilities and obligations of the seller which includes the decommissioning liabilities in connection with the acquisition of the plant sec_1012 provides in part that the basis_of_property shall be the cost of such given that the two prongs of the all_events_test are satisfied economic however the assumed decommissioning liability cannot be treated as incurred accordingly we conclude that at the time of closing buyer will have a tax basis plr-157319-04 its total cost of the purchased assets excluding the qualified nuclear decommissioning funds will equal the cash paid plus the assumed_liabilities and obligations for any federal_income_tax purpose - including basis - until economic_performance occurs with respect to that liability sec_1_446-1 thus critical to determining whether buyer is entitled to treat the future decommissioning liability as a component of its cost_basis in the purchased assets at the time of the closing is deciding whether the liability will be incurred for tax purposes as of the closing it will not economic_performance does not occur with respect to a service liability such as the decommissioning obligation until and to the extent that costs are incurred in satisfaction of that liability sec_1_461-4 because buyer will not have performed any services relating to the decommissioning liability at the time of its purchase of the plant economic_performance will not have occurred and the liability will not have been incurred at that time for any purpose under the code including the cost_basis provision of sec_1012 in the assets purchased excluding the buyer’s qualified nuclear decommissioning funds equal to the sum of the purchase_price and the assumed_liabilities that will be taken into account as liabilities for federal_income_tax purposes as of the closing date the purchased assets and the liabilities incurred do not include the assets in the qualified nuclear decommissioning funds or the liability attributable to the qualified nuclear decommissioning funds because the tax effect of the qualified nuclear decommissioning funds is determined under sec_468a buyer will not be entitled to treat as a component of its cost_basis at the time of the closing any amount attributable to the future decommissioning liability requested ruling following the closing and for all periods after the closing when buyer and seller are parties to and subject_to the terms of the decommissioning funds collection agreement seller will not realize income upon its receipt of the decommissioning collections including compensation_for services such as fees commissions and similar items however the mere receipt and possession of money does not by itself constitute gross_income one such instance where the receipt of money does not result in gross_income is the receipt of money by a person acting as an agent under the control of and receiving the payment for the benefit of another for example a rental agent does not have income upon receipt of a rental payment from a tenant because the agent is a mere conduit for the payment from the tenant to the owner this concept has been applied in a variety of situations involving agents and other conduits see for example maryland casualty co v united_states 381_us_342 and 780_f2d_1005 fed cir sec_61 defines gross_income as all income from whatever source derived in the present case under the decommissioning funds collection agreement the position that the principal and not the agent is taxed on amounts received plr-157319-04 by the agent on the principal’s behalf is embodied in numerous revenue rulings for example revrul_74_581 1974_2_cb_25 involved fees received by a law school's faculty members for their court-appointed representation of indigent defendants while participating in the university's clinical program each faculty_member must agree as a condition of participation in the program that since the time spent in supervising work of students on these cases and in the representation of the client is part of the faculty member's teaching duties for which the faculty_member is compensated by a total annual salary all amounts received for such representation are to be endorsed over to the law school the attorney-faculty members involved are working solely as agents of the law school while supervising the law students within the scope of the clinical programs and realize no personal gain from payments for their services in representing the indigent defendants the revenue_ruling thus holds that the payments received by the faculty members for their representation of clients while participating in the clinical program are not required to be included in their gross_income see also revrul_69_274 1974_1_cb_36 revrul_65_282 1965_1_cb_21 and revrul_58_220 1958_1_cb_26 mandated by commission a the seller is required to continue to charge rates from seller’s regulated ratepayers for the purpose of collecting decommissioning monies to be remitted to buyer’s nuclear decommissioning trust funds the purpose of the decommissioning funds collection agreement is to ensure that buyer will have adequate funds to decommission the generation facility the decommissioning funds collection agreement specifically provides that in collecting and remitting the decommissioning revenue seller shall act as buyer’s collection agent moreover seller receives no benefit from the decommissioning collections rather buyer is the intended recipient of and the only party benefiting from the collections in the present case under the decommissioning funds collection agreement seller is authorized to retain a portion of the decommissioning collections it receives to the extent that the decommissioning collections include a recovery_of administrative or other costs incurred by seller accordingly based on the facts represented by buyer and seller we conclude that except as provided below seller will not realize income upon seller’s receipt of decommissioning collections after the closing of the sale if in accordance with the decommissioning funds collection agreement or for some other reason seller retains a portion of the decommissioning collections and does not remit all of such collections to buyer seller must include the amount retained in its gross_income requested ruling following the closing and for all periods after the closing when buyer and seller are parties to and subject_to the terms of the decommissioning funds collection agreement buyer will recognize income upon seller's receipt of the decommissioning collections in accordance with sec_88 and the regulations thereunder the taxpayers have represented that buyer will be a named recipient of and will plr-157319-04 in requested ruling we determined that seller acts as buyer's agent when collecting amounts for the decommissioning of plant from its retail customers that are required to be remitted to buyer under the principles of agency buyer is deemed to be in receipt of these amounts at the time they are collected by seller sec_88 provides that in the case of any taxpayer who is required to include the amount of any nuclear decommissioning costs in the taxpayer’s cost of service for ratemaking purposes there shall be includible in the gross_income of such taxpayer the amount so included for any taxable_year be bound by the terms of all orders issued by commission a establishing the cost of decommissioning buyer's interest in the plant and establishing the amount to be collected from ratepayers with respect to that cost consequently and based upon the continued validity of that representation we conclude that following the closing and for all periods after the closing when buyer and seller are parties to and subject_to the terms of the decommissioning funds collection agreement the income that buyer recognizes upon seller's receipt of the decommissioning collections shall be deemed to be income described in sec_88 and the regulations thereunder requested ruling following the closing and for all periods after the closing when buyer and seller are parties to and subject_to the terms of the decommissioning funds collection agreement buyer will satisfy the cost of service requirement with respect to its qualified nuclear decommissioning funds within the meaning of sec_468a and the regulations thereunder and therefore buyer will be permitted to make deductible contributions to its qualified nuclear decommissioning funds for the decommissioning collections collected by the seller through a nonbypassable charge and remitted directly or indirectly to buyer's nuclear decommissioning funds in accordance with the rules of commission a and the decommissioning funds collection agreement be bound by the terms of all orders issued by commission a establishing the cost of decommissioning buyer's interest in the plant and establishing the amount to be collected from ratepayers with respect to that cost consequently and based upon the continued validity of that representation we conclude that following the closing and for all periods after the closing when buyer and seller are parties to and subject_to the terms of the decommissioning funds collection agreement buyer will be deemed to have satisfied the cost of service requirement with respect to its qualified nuclear decommissioning funds within the meaning of sec_468a and the regulations thereunder and therefore buyer will be permitted to make deductible contributions to its qualified nuclear decommissioning funds for the decommissioning collections collected by the seller through a nonbypassable charge and remitted directly or the taxpayers have represented that buyer will be a named recipient of and will a taxpayer generally does not realize gross_income upon its purchase of a plr-157319-04 indirectly to buyer's nuclear decommissioning funds in accordance with the rules of commission a and the decommissioning funds collection agreement requested ruling in the taxable_year of the closing buyer will not recognize any gain_or_loss or otherwise take any income into account by reason of the transfer of all or a portion of the assets of seller's nonqualified decommissioning funds to buyer's nonqualified nuclear decommissioning funds business’s assets even where those assets include cash or marketable_securities and in connection with the purchase the taxpayer assumes liabilities of the seller 194_f2d_190 2nd cir revrul_55_675 1955_2_cb_567 in this case buyer cannot acquire the plant without assuming the decommissioning liability which is inextricably associated with ownership and operation of the plant and there is no indication that the transaction is other than a bona_fide purchase of the business and its associated assets and liabilities while an exception to the general_rule that a taxpayer does not realize gross_income upon its purchase of the assets of a business is set forth in revrul_71_450 1971_2_cb_78 such ruling does not apply to the present case in revrul_71_450 unlike the present situation the purchaser agreed to assume a prepaid subscription liability in return for a separate cash payment and the liability was not reflected in the sales_price of the business we assume that buyer’s basis attributable to the decommissioning liability is governed by sec_461 and that the consideration furnished by buyer will be allocated pursuant to the residual_method under sec_1060 and the regulations thereunder recognize any gain_or_loss or otherwise take any income into account by reason of the transfer of all or a portion of the assets of seller’s nonqualified nuclear decommissioning funds to buyer’s nonqualified nuclear decommissioning funds except to the extent that under the rules of sec_1060 the amount of cash and other cla sec_1 assets received by buyer exceeds the amount of consideration provided by buyer and taken into account in the year of the acquisition requested ruling buyer's nonqualified nuclear decommissioning funds are grantor trusts under sec_671 and buyer will be treated as the grantor of each trust the grantor or another person shall be treated as the owner of any portion of a_trust there shall be included in computing the taxable_income and credits of that person those items of income deduction and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing taxable_income or credits against the tax of an individual of the internal_revenue_code a grantor includes any person to the extent such sec_1_671-2 provides that for purposes of part i of subchapter_j chapter sec_671 provides that where it is specified in sec_673 through that accordingly we conclude that in the taxable_year of the closing buyer will not sec_1_671-2 provides that for purposes of sec_1_671-2 a sec_1_671-2 provides that a gratuitous transfer is any transfer other plr-157319-04 person either creates a_trust or directly or indirectly makes a gratuitous transfer within the meaning of sec_1_671-2 of property to a_trust for purposes of sec_1_671-2 the term property includes cash than a transfer for fair_market_value transfer is for fair_market_value only to the extent of the value of property received from the trust services rendered by the trust or the right to use property of the trust sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or held or accumulated for future distribution to the grantor sec_1_677_a_-1 provides that under sec_677 a grantor is in general treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor nuclear decommissioning funds for federal_income_tax purposes buyer is treated as contributing those assets as grantor to buyer’s respective nonqualified nuclear decommissioning funds under the terms of the trust agreement all income as well as principal of the buyer’s nonqualified nuclear decommissioning funds is held to satisfy buyer’s legal_obligation to decommission each unit of the plant accordingly buyer’s nonqualified nuclear decommissioning funds are grantor trusts and buyer is treated as the grantor and the owner of buyer’s nonqualified nuclear decommissioning funds under sec_677 and sec_1_677_a_-1 buyer shall include in computing its taxable_income and credits all items of income deduction and credits against tax of the buyer’s nonqualified nuclear decommissioning funds to the extent that such items would be taken into account in computing taxable_income or credits against the tax of buyer representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter because buyer is treated as purchasing the assets of seller’s nonqualified except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and this ruling is directed only to the taxpayer requesting it sec_6110 of plr-157319-04 the code provides that it may not be used or cited as precedent letter is being sent to the taxpayer a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this sincerely peter c friedman senior technician reviewer branch passthroughs special industries cc
